Citation Nr: 0127149	
Decision Date: 12/10/01    Archive Date: 12/19/01

DOCKET NO.  01-01  394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits in the amount of $23,447, to 
include the question of whether the overpayment was properly 
created.

ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran completed more than 20 years of honorable active 
military service in January 1974; he died on February [redacted], 
1990.  The appellant is his surviving spouse.

This matter arises from an August 2000 decision rendered by 
the Department of Veterans Affairs (VA) Committee on Waivers 
and Compromises (COWC) at the Indianapolis, Indiana, Regional 
Office (RO).  Therein, it was held that the overpayment at 
issue was properly created, and that waiver of its recovery 
was precluded by law.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.


FINDINGS OF FACT

1.  The appellant originally was awarded improved death 
pension benefits based upon the deceased veteran's military 
service effective August 1, 1991.

2.  On various eligibility verification reports (EVRs) 
submitted by the appellant from February 1997 to February 
2000, the appellant reported that she had no wages from 
employment.  Her monthly rate of improved death pension 
benefits was calculated based upon that information.

3.  In May 2000, VA learned that the appellant had earned 
$22,469 during 1997, and that she continued to be gainfully 
employed.  Based upon that information, VA recalculated the 
appellant's pension entitlement effective February 1, 1997, 

and determined that her countable income exceeded the maximum 
annual income limitations for all calender years from 1997 to 
2000.  Her improved death pension benefits were terminated 
retroactively effective February 1, 1997, and an overpayment 
of $23,447 ensued.

4.  Because the appellant's countable income exceeded the 
maximum applicable income limitations during the years 1997, 
1998, 1999, and 2000, she was not entitled to improved death 
pension benefits during any of those years; as such, the 
overpayment at issue was properly created.

5.  The repeated failure of the appellant to report her 
annual wages was the sole cause of the overpayment at issue.

6.  The appellant had been informed by VA on numerous 
occasions that she must report any changes in her income.

7.  The repeated failure of the appellant to report her 
annual wages despite her knowledge of the reporting 
requirements demonstrates an intent on her part to seek an 
unfair advantage with knowledge of the likely consequences, 
and also resulted in a subsequent monetary loss to the 
Government.


CONCLUSIONS OF LAW

1.  The overpayment of improved death pension benefits in the 
amount of $23,447 was properly created.  38 U.S.C.A. §§ 1541, 
5107, 5312 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.23, 3.271 
(2000).


2.  The overpayment of improved death pension benefits in the 
amount of $23,447 involved bad faith on the part of the 
appellant, and waiver of its recovery is, therefore, 
precluded.  38 U.S.C.A. §§ 5107, 5302 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 1.963, 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5107), which applies to all pending claims for 
VA benefits, and which provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits under 
the laws administered by the VA.  The VCAA is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  See VCAA, Pub. L. No. 106-475, 
§ 7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).

First, VA has a duty to notify the claimant and his or her 
representative, if any, of any information and evidence 
necessary to substantiate and complete a claim for VA 
benefits.  See VCAA § 3(a), 114 Stat. 2096, 2096-2097 (2000) 
(codified at 38 U.S.C. §§ 5102, 103).  Second VA has a duty 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim.  See VCAA, § 3(a), 114 Stat. 2096, 
2097-2098 (2000) (codified at 38 U.S.C. § 5103A).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 

3.159 and 3.326(a)).  The amendments were effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(a) 
that is effective August 29, 2001.  Except for the amendment 
to 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general, where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The appellant was provided adequate notice as 
to the evidence needed to substantiate the claim.  In 
addition, she was given an opportunity to have a personal 
hearing in order to submit testimony and any pertinent other 
information regarding her claim; however, although she 
initially indicated a desire for such a hearing, she later 
withdrew her request.  See 38 C.F.R. § 20.704(e)(2000).  The 
Board also finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the appeal has been obtained.  As such, VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board notes that the appellant has not questioned the 
validity of the indebtedness at issue; instead, her 
contentions go to the question of her relative degree of 
fault in the creation of the debt.  This is exemplified in 
her notice of disagreement submitted in October 2000, when 
she indicated that she was not to blame for the overpayment.  
In this regard, the Board notes that although the appellant 
has not questioned the validity of the indebtedness, that 
question nevertheless must be addressed as a prelude to the 
ultimate question of her 

entitlement to waiver of recovery of the existing 
overpayment.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 
(1991).  In this regard, the Board notes that the appellant 
was earning in excess of $22,000 annually from 1997 to 2000.  
This figure is well above the maximum applicable income 
limitation for a widow with one dependent for improved death 
pension purposes.  See 38 U.S.C.A. §§ 1541, 5312; 38 C.F.R. 
§ 3.23.  Moreover, there is no question that wages are  
countable as income for improved death pension purposes.  See 
38 C.F.R. § 3.271(b).  As such, the Board is satisfied that 
the indebtedness at issue was properly created. 

Given the validity of the overpayment at issue, the next 
question for Board consideration is whether waiver of its 
recovery is warranted.  To this extent, there shall be no 
recovery of payments or overpayments of any benefits under 
any laws administered by the Secretary [of Veterans Affairs] 
when it is determined that recovery would be against equity 
and good conscience.  38 U.S.C.A. § 5302(a).  However, before 
the principles of equity and good conscience may afford 
waiver to an obligor, it must be established that the obligor 
was not guilty of bad faith in the creation of the 
overpayment.  See 38 U.S.C.A. § 5302(c); 38 C.F.R. 
§ 1.963(a).  Bad faith generally is an unfair or deceptive 
dealing by one who seeks to gain at another's expense; there 
need not be an actual fraudulent intent, but merely an intent 
to seek an unfair advantage with knowledge of the likely 
consequences, and a subsequent loss to the Government.  See 
38 C.F.R. § 1.965(b)(2).  The threshold question, then, is 
whether bad faith on the part of the appellant led to the 
overpayment at issue.

The appellant initially was awarded improved death pension 
benefits in 1991 following the death of her spouse.  She was 
notified by VA at that time, and subsequently, that she must 
promptly report all changes in her income.  Despite this, the 
appellant failed to report any wages whatsoever on the EVRs 
submitted by her 

for all years from 1997 to 2000.  It was not until an income 
verification match was conducted by VA with the Internal 
Revenue Service that the appellant's wages were discovered.  
The appellant contends that she thought that she was 
permitted to work and get a pension; in this regard, she is 
correct.  So long as her earnings did not exceed the maximum 
applicable income limitation, improved death pension benefits 
were payable.  However, the appellant had been put on notice 
on numerous occasions that she was responsible for reporting 
her wages, and that VA would then determine her continued 
entitlement to improved death pension benefits.  The evidence 
does not indicate that the appellant was unable to understand 
the instructions given to her by VA or that she otherwise had 
a mental or physical defect that prevented her from 
accurately completing her annual EVRs.

In view of the foregoing, the Board must conclude that the 
appellant underreported her income with the intent to gain an 
unfair advantage.  Repeated notices by VA regarding the 
appellant's responsibilities in accurately reporting her 
income, coupled with her repeated failure to do so leads the 
Board to the conclusion that the appellant's actions were 
intentional.  Parenthetically, even if the appellant's 
contention that she thought that her earnings were not a bar 
to her receipt of improved death pension benefits is 
believed, one can only conclude from her failure to report 
wages of any kind during the years 1997 to 2000 that she knew 
that she was hiding pertinent information from VA.  If the 
appellant honestly believed that her earnings were not a bar 
to her receipt of improved death pension benefits, she would 
have had no reason not to report them.  Thus, the Board must 
conclude that the appellant's sole reason for not reporting 
her wages during the period in question was for no other 
purpose than to gain unfair advantage in her dealings with 
VA.  She was successful in this respect as evidenced by the 
ensuing overpayment.  Accordingly, the Board is compelled to 
find that the appellant was guilty of bad faith in the 
creation of the overpayment at issue.

The Board's finding of bad faith precludes the granting of 
waiver of recovery of the overpayment of improved death 
pension benefits now at issue, notwithstanding the provisions 
of 38 C.F.R. § 1.965(a) regarding the standard of equity and 
good conscience.  See Farless v. Derwinski, 2 Vet. App. 555, 
556-557 (1992).


ORDER

Because the overpayment of improved death pension benefits in 
the amount of $23,447 was properly created, and because it 
was the product of bad faith by the appellant, waiver of its 
recovery is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 



